DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-20, are/as filed on 03/29/2021 are currently pending. Claim(s) 1-20 is/are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-20 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube defining a passage" in lines 5-10 which is indefinite. There is not sufficient antecedent basis for “the tube”. Is “a hollow tube” in lines 4 of claim 1 same or different from the “the tube” in lines 5-10 of claim 1.

Claim 1 recites the limitation "the thermoplastic material" in line 5 which is indefinite. There is not sufficient antecedent basis for “the thermoplastic material”. Is “the thermoplastic material” in lines 5 of claim 1 same or different from “the material” in line 2.
Claim(s) 2-10 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 11 have the same problem as claim 1 above.
Claim(s) 12-20 is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wolf (US 2016/0236408).
Regarding claim 1, Wolf teaches an apparatus (extrusion assembly (112)) for liquefying a filament of a solid state material for use in an additive manufacturing system including a drive mechanism (114)for feeding the material for printing a three dimensional object (see Figs. 2- 3;[0051]), the liquefying apparatus comprising: 
a hollow tube (238) having a longitudinal length extending between a proximal inlet end for receiving the thermoplastic material and an outlet nozzle (214) at a distal end, the tube defining a passage for passing the material in solid and molten states (see annotated Fig.13 below and Figs.16-19A;[0056],[0121]); a cold block unit (a finned heat exchanger (244)) mechanically attached to the tube (see Figs. 16-19A;[0100] ,[0130-0132]); and a heating block unit (i.e. a base (216) housing a heating element configured to heat the base) mechanically attached to the, the heating block positioned along the longitudinal axis of the tube between the cold block (244) and the distal end of the tube (238) for heating the tube to convert the material received at the proximal inlet end of the tube to a molten form tube (see Figs. 16-19A;[0015-0017], [0123] and [0130]), wherein the material advances through the passage from the inlet end to the distal outlet end of the tube such that the molten material is extruded from the nozzle (214) for printing each layer of the three-dimensional object (see annotated Fig. 13 below, Figs. 16-19A;[0100],[0121], [0123]).  

    PNG
    media_image1.png
    647
    525
    media_image1.png
    Greyscale

Regarding claim 2, Wolf further teaches a liquefying apparatus, further comprising a fan for forced air cooling of the cold block (see Fig.13;[0016] and [0092-0096]).  
Regarding claim 3, Wolf further teaches a liquefying apparatus, wherein the cold block (244) and the heating block (216) are spaced along the length of the tube for a distance thereby forming a heat break (i.e. cold block (244) and heating block (216) are separated by a space covered by a thermal isolating layer (232)) (see Fig.13 and Figs.16-19A;[0118-0119]).  
Regarding claim 4, Wolf further teaches a liquefying apparatus, wherein the tube (238) has a wall thickness of about 0.5 mm (see Fig.18;[0056]).  
Regarding claim 5, Wolf further teaches a liquefying apparatus, further comprising a controller configured to operate the heating block (216) to provide a heatable zone along the longitudinal length of the tube for melting the material (see Fig. 1;[0051],[0055],[0101-0102], [0109] and [0134]).  
Regarding claim 6, Wolf further teaches a liquefying apparatus, further comprising a temperature sensor configured to detect a temperature of the heating block (216) and to relay the detected temperature to the controller (see Fig.13 and Fig.17;[0107] and [0109]).  
Regarding claim 7, Wolf further teaches a liquefying apparatus, further comprising an electrically conductive component (wire conduit (204))  configured to heat the heating block (see Figs. 13-14; [0096] and [0098]).  
Regarding claim 8, Wolf further teaches a liquefying apparatus, wherein the electrically conductive component comprises an electrical wire (see Figs. 13-14; [0096] and [0098]).  
Regarding claim 9, Wolf further teaches a liquefying apparatus, further comprising a heat shield positioned (thermal isolating layer (232)) along the longitudinal length of the tube (238) between the heating block (216) and the distal end of the tube (see Fig.13 and Figs.16-19A;[0118]).  
Regarding claim 10, Wolf further teaches a liquefying apparatus, wherein the heating block includes a first plate having a first surface (223) that defines a first groove, and a second plate that includes a second surface (219) that defines a second groove, wherein the first and second surfaces of the first and second plates are in abutting contact with the first and second grooves aligned to define a passage (218) for receiving the tube (see annotated Fig. 19 below;[0103]).  


    PNG
    media_image2.png
    773
    511
    media_image2.png
    Greyscale


Regarding claim 11, Wolf teaches an additive manufacturing system (three-dimensional printer (102)) for printing a three dimensional object (see Fig. 1;[0050]), the additive manufacturing system comprising: 
a drive mechanism (114) for feeding a filament of a solid state material (see Fig.2;[0055]); a liquefying apparatus (extrusion assembly (112)) for receiving the material (see Fig. 3;[0051]), the liquefying apparatus comprising: 
a hollow tube (238) having a longitudinal length extending between a proximal inlet end for receiving the thermoplastic material and an outlet nozzle (214) at a distal end, the tube defining a passage for passing the material in solid and molten states (see annotated Fig.13 below and Figs.16-19A;[0056],[0121]); a cold block unit (a finned heat exchanger (244)) mechanically attached to the tube (see Figs. 16-19A;[0100] ,[0130-0132]); and a heating block unit (i.e. a base (216) housing a heating element configured to heat the base) mechanically attached to the tube, the heating block (216) positioned along the longitudinal axis of the tube (238) between the cold block (244) and the distal end of the tube for heating the tube to convert the material received at the proximal inlet end of the tube to a molten form (see Figs. 16-19A;[0015-0017], [0123] and [0130]), wherein the material advances through the passage from the inlet end to the distal outlet end of the tube such that the molten material is extruded from the nozzle (214) for printing each layer of the three-dimensional object (see annotated Fig. 13 below, Figs. 16-19A;[0100],[0121], [0123]).  
Regarding claim 12, Wolf further teaches the additive manufacturing system, further comprising a fan for forced air cooling of the cold block (see Fig.13;[0016],[0092-0096]).
Regarding claim 13, Wolf further teaches the additive manufacturing system, wherein the cold block (244) and the heating block (216) are spaced along the length of the tube for a distance thereby forming a heat break (i.e. cold block (244) and heating block (216) are separated by space covered by a thermal isolating layer (232) (see Fig.13 and Figs.16-19A;[0118-0119]).  
Regarding claim 14, Wolf further teaches the additive manufacturing system, wherein the tube (238) has a wall thickness of about 0.5 mm (see Fig.18;[0056]).  
Regarding claim 15, Wolf further teaches the additive manufacturing system, further comprising a controller configured to operate the heating block (216) to provide a heatable zone along the longitudinal length of the tube for melting the material (see Fig. 1;[0051],[0055],[0101-0102], [0109] and [0134]).  
Regarding claim 16, Wolf further teaches the additive manufacturing system, further comprising a temperature sensor configured to detect a temperature of the heating block (216) and to relay the detected temperature to the controller (see Fig.13 and Fig.17;[0107] and [0109]).  
 	Regarding claim 17, Wolf further teaches the additive manufacturing system, further comprising an electrically conductive component (wire conduit (204))  configured to heat the heating block (see Figs. 13-14; [0096] and [0098]).  
Regarding claim 18, Wolf further teaches the additive manufacturing system, wherein the electrically conductive component comprises an electrical wire (see Figs. 13-14; [0096] and [0098]).  
Regarding claim 19, Wolf further teaches the additive manufacturing system, further comprising a heat shield positioned (thermal isolating layer (232)) along the longitudinal length of the tube (238) between the heating block (216) and the distal end of the tube (see Fig.13 and Figs.16-19A;[0118]).  
Regarding claim 20, Wolf further teaches the additive manufacturing system, wherein the heating block includes a first plate having a first surface (223) that defines a first groove, and a second plate that includes a second surface (219) that defines a second groove, wherein the first and second surfaces of the first and second plates are in abutting contact with the first and second grooves aligned to define a passage (218) for receiving the tube (see annotated Fig.19 above;[0103]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743